Citation Nr: 0115047	
Decision Date: 05/31/01    Archive Date: 06/04/01

DOCKET NO.  99-12 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Evaluation of degenerative disc disease of the lumbosacral 
spine with left lower extremity radiculopathy, currently 
rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Pflanz, Associate Counsel
INTRODUCTION

The veteran had active service from May 1977 to September 
1988 and from February 1992 to August 1992. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision of the Newark, New Jersey, 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
connection with his appeal the veteran testified at a Travel 
Board hearing in March 2001.  A transcript of the hearing is 
associated with the claims file. 


FINDING OF FACT

The veteran's degenerative disc disease of the lumbosacral 
spine is manifested by no more than moderate pain with 
recurring attacks.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for 
degenerative disc disease of the lumbosacral spine have not 
been met. 38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4, 
including § 4.7 and Diagnostic Code 5293 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial Matters

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines VA obligations with respect to the 
duty to assist, and supercedes the decision of the Court in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date. Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

VA's duty to assist includes making reasonable efforts to 
obtain medical and other records that are relevant to the 
veteran's claim unless it is reasonably certain that such 
records do not exist or that further efforts to obtain those 
records would be futile.  See the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified as amended at 38 U.S.C. 
§ 5103A).  The law provides that the assistance provided by 
the Secretary shall include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  An 
examination is deemed "necessary" if the evidence of record 
(lay or medical) includes competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claim. Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified as amended at 38 U.S.C. § 5103A). 
In this case, the veteran was provided with a statement of 
the case in April 2000 which informed him of the evidence 
necessary to substantiate his claim and provided him with an 
opportunity to submit additional evidence.  The veteran was 
provided VA examinations and his private medical records were 
considered in ascertaining his entitlement to his claim.  

In this instance, the veteran was asked by the Board Member 
at his March 2001 personal hearing if he was aware of the 
existence of any additional documentation that would be 
helpful to his claim.  The veteran answered in the negative.  
Thus, the Board finds that VA's duty to provide him with 
notice and assist him with the development of his claim has 
been satisfied, and that the instant claim is ready for 
appellate adjudication.

The Board has considered the issues raised by the United 
States Court of Appeals for Veterans Claims (Court) in 
Fenderson v. West, 12 Vet. App. 119 (1998).  The Board has 
continued the issue as entitlement to an evaluation.  The 
appellant is not prejudiced by this naming of the issue.  The 
Board has not dismissed any of the issues and the law and 
regulations governing the evaluation of disabilities is the 
same regardless of how the issue has been phrased.  It also 
appears that the Court has not provided a substitute name for 
the issue.  In reaching the determinations, the Board has 
considered whether staged ratings should be assigned.  We 
conclude that the condition addressed has not significantly 
changed and a uniform rating is appropriate in this case.  

Factual Background

The veteran reported for orthopedic and neurological 
compensation and pension VA examinations in December 1998.  
During the orthopedic examination, he stated that he had a 
soft tissue injury of his lumbosacral spine in 1986 while in 
service and was treated with traction and physical therapy 
for three months and then returned to full duty.  He 
complained of low back pain without radiation.  The examiner 
noted there was no swelling, increased heat, or erythema of 
any of the joints of the spine.  A full painless range of 
motion of the lumbosacral spine was noted.  There was no 
tenderness to palpation over the paraspinal muscles, the 
spinous process or the SI joints bilaterally.  Sensation was 
intact in all dermatomes of the lower extremities 
bilaterally.  Strength of the iliopsoas, quads and hamstring 
was 4/5.  The diagnosis was degenerative disc disease of the 
lumbosacral spine. 

During the neurological examination, the veteran complained 
of lower back pain radiating down to the left leg as well as 
weakness and numbness of the left leg off and on since his 
injury in 1986.  Motor strength was 5/5 all over.  There was 
no atrophy.  There was tightness, but no restriction.  
Straight leg raising test was negative bilaterally.  The 
examiner noted mildly decreased pinprick and light touch on 
the left leg in the L4-L5 distribution.  The diagnoses were 
chronic low back strain and chronic left lumbar L5 
radiculopathy.      

In a rating decision dated in February 1999, the RO granted 
service connection for degenerative disc disease of the 
lumbosacral spine and assigned a 10 percent rating, effective 
October 2, 1998, the date of receipt of the veteran's claim.  

The veteran submitted a medical statement from his private 
physician, Dr. Schwartz.  He had a normal gait and station.  
There were no abnormal movements.  There was some weakness.  
Dr. Schwartz made reference to a September 1998 magnetic 
resonance image (MRI) report that showed multi-level 
degenerative joint disease of the lumbar spine, small disc 
herniation, and mild spinal stenosis.  He stated that the 
veteran's prognosis was poor as his degenerative joint 
disease of the lower spine would most likely progress 
further.

In a medical report by the veteran's private physician, Dr. 
Lijtmaer, dated in November 1999, the physician stated that 
the veteran was complaining of low back pain with some 
discomfort of the left leg and weakness of the left lower 
extremity.  He complained of intermittent pain down the left 
leg.  Upon examination, the spine was normal with no 
tenderness.  Gait and station were normal.  There were no 
abnormal movements.  There was some weakness of the anterior 
tibialis, hamstring and extensor hallucis longus.  
Coordination and sensory examination were normal.  The 
examiner's impression was L5 radiculopathy on the left 
secondary to degenerative disc disease and cental and right-
sided disc herniation at L4-5 with no radicular symptoms to 
the right leg.  He found surgery unnecessary at that time.  

The veteran reported for a VA examination in January 2000 
with complaints of constant pain with intermittent increases 
in pain.  He was taking no medications.  He reported being 
able to walk about two miles before he became weak and his 
left leg would begin to drag.  He reported that sometimes 
pain woke him from sleep if he laid on his back too long.  He 
stated that he was unable to engage in recreational 
activities.  He also reported pain with prolonged driving, 
sitting, or standing.  

The examiner noted that the veteran's gait was essentially 
normal.  Forward flexion of the lumbosacral spine was to 90 
degrees, with some pain at 90 degrees.  Extension was to 30 
degrees with some low back pain.  Lateral bending was normal 
at 20 degrees.  Knee and ankle jerks were 2+ bilaterally.  
The veteran had negative straight leg raising, but motor 
strength was 5/5, except 4/5 at the EHL, evertors and 
invertors..  The examiner noted some decrease of the normal 
lordotic curve.  X-rays of the lumbosacral spine revealed 
degenerative changes with narrowing of the disc at L3-L4, L4-
L5, and L5-S1.  The diagnosis was history of low back injury 
and degenerative disc disease L-5 spine with radiculopathy.

Rating Evaluations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4 (2000).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2000).  In 
determining the disability evaluation, the VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Governing regulations include 38 C.F.R. §§ 4.1, 4.2 
(2000), which require the evaluation of the complete medical 
history of the veteran's condition.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating. Otherwise the lower rating will be assigned. 
38 C.F.R. § 4.7 (2000). All benefit of the doubt will be 
resolved in the veteran's favor. 38 C.F.R. 
§ 4.3 (2000).

Pyramiding, that is the evaluation of the same disability, or 
the same manifestation of a disability, under different 
diagnostic codes, is to be avoided when rating a veteran's 
service-connected disabilities.  38 C.F.R. § 4.14 (2000).  It 
is possible for a veteran to have separate and distinct 
manifestations from the same injury which would permit rating 
under several diagnostic codes, as seen by the separate 
assignment of evaluations based on instability and arthritis 
with limitation of motion; however, the critical element in 
permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).

Analysis

The veteran is currently in receipt of a 20 percent rating 
under Diagnostic Code 5293.  That rating contemplates 
moderate intervertebral disc syndrome with recurring attacks.  
Evidence of severe intervertebral disc syndrome with 
recurring attacks and intermittent relief warrants a 40 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5293  
(2000).  Evidence of pronounced intervertebral disc syndrome 
with persistent symptoms compatible with sciatic neuropathy, 
characteristic pain, demonstrable muscle spasm, absent ankle 
jerk, or other neurological findings appropriate to the site 
of the diseased disc and with little intermittent relief 
warrants a 60 percent rating.  Id.

The Court has, however, held that the assignment of a 
particular diagnostic code is "completely dependent on the 
facts of a particular case." Butts v. Brown, 5 Vet. App. 532, 
538 (1993).  One diagnostic code may be more appropriate than 
another based on such factors as an individual's relevant 
medical history, the current diagnosis, and demonstrated 
symptomatology.  Any change in diagnostic code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).  In this case, the 
Board has considered whether another rating code is "more 
appropriate" than the one used by the RO.  See Tedeschi v. 
Brown, 7 Vet. App. 411, 414 (1995).  Furthermore, 
consideration of other potentially applicable diagnostic 
codes is required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Under 38 C.F.R. § 4.71a, Diagnostic Code 5292 (2000), 
limitation of lumbar spine motion is rated as 20 percent 
disabling where moderate, and 40 percent disabling where 
severe.  Under Diagnostic Code 5295, a sacroiliac injury and 
weakness or lumbosacral strain will be rated at 20 percent 
where there is muscle spasm on extreme forward bending, loss 
of lateral spine motion, unilateral, in standing position.  
The next higher rating, and the maximum under these codes, is 
40 percent which requires a severe disability with listing of 
whole spine to opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending in standing position, 
loss of lateral motion with osteo-arthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  38 C.F.R. § 
4.71a, Diagnostic Code 5295 (2000).

Here, the Board observes that according to the evidence of 
record, the veteran's gait has been found to be normal during 
every medical examination.  The spine has always been 
diagnosed as normal with no tenderness.  Coordination and 
sensory examination were all found to be  normal.  The 
examiners all found that the veteran has degenerative disc 
disease. 

During the most recent VA examination in January 2000, the 
veteran described his pain as a constant ache with 
intermittent increases in pain, although he was taking no 
medications and was able to walk about two miles before he 
became weak.  Forward flexion of the lumbosacral spine was to 
90 degrees, with some pain.  Extension was to 30 degrees with 
some low back pain.  Lateral bending was normal at 20 
degrees.  Knee and ankle jerks were 2+ bilaterally.  The 
veteran had negative straight leg raising, but motor strength 
was 5/5, except some limited findings of 4/5.  These findings 
indicate a moderate disability and are consistent with the 
current rating of 20 percent under Diagnostic Code 5293.  An 
increased rating of 40 percent under Diagnostic Codes 5292, 
5293, or 5295 is not warranted because the condition is not 
severe.  Stated differently, the current evaluation 
contemplates moderate functional impairment.  The 
preponderance of the evidence establishes that the veteran 
does not have a severe disc syndrome, severe limitation of 
motion or severe functional impairment.  Thus, the veteran's 
request for an increased rating is denied.

The Board has also considered the Court's decision in DeLuca 
v. Brown, 8 Vet. App. 202 (1995), which held that where 
evaluation is based on limitation of motion, the question of 
whether pain and functional loss are additionally disabling 
must be considered.  See 38 C.F.R. §§ 4.40, 4.45, 4.59.  
Disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled.  However, a little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. § 4.45 and 4.59 contemplate 
inquiry into whether there is crepitation, limitation of 
motion, weakness, excess fatigability, incoordination, and 
impaired ability to execute skilled movements smoothly, and 
pain on movement, swelling, deformity, or atrophy of disuse.  
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight-bearing are 
also related considerations.  It is the intention of the 
rating schedule to recognize actually painful, unstable, or 
mal-aligned joints, due to healed injury, as at least 
minimally compensable.  VA's Office of the General Counsel 
issued a precedent opinion that mandates consideration of the 
provisions of 38 C.F.R. 
§§ 4.40, 4.45 in conjunction with disabilities evaluated 
under 38 C.F.R. § 4.71a, Diagnostic Code 5293. See VAOPGCPREC 
36- 97 (1997), 63 Fed. Reg. 31262 (1998)

In essence, an increased evaluation may be granted on the 
basis of actual limitation of motion or limitation of 
function.  Since the current evaluation contemplates moderate 
functional impairment, the evidence must establish the 
presence of severe or pronounced functional impairment.  
However, the evidence establishes that the veteran has an 
excellent range of motion.  Only slight weakness has been 
established by the examiners.  He has a normal gait and 
station, and no abnormal movements.  According to the 
veteran, he can walk two miles.  Even the veteran's 
testimony, which was credible, established that the veteran's 
functional impairment was no more than moderate.  The 
veteran's statements were to the effect that he has an ache 
that can intensify as the day wears on and doing anything for 
a length of time will cause it to become worse.  The Board 
finds that there is no significant conflict between the 
examination reports and the testimony.  However, the 
preponderance of the evidence reflects that there is no more 
than moderate limitation of motion, moderate disc disease or 
moderate functional impairment.  The 20 percent evaluation 
for his degenerative disc disease of the lumbosacral spine 
already contemplates moderate symptomatology under Diagnostic 
Code 5293.

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4 (1999), whether or not they were raised by the veteran, 
as required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  However, there is no evidence of other sperate 
manifestations not contemplated in the assigned evaluations. 
38 C.F.R. § 4.14 (2000); Esteban v. Brown, 6 Vet. App. 259, 
261-62 (1994).

Additionally, the Board does not find that consideration of 
an extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) (2000) is warranted.  That provision provides 
that, in exceptional circumstances, where the schedular 
evaluations are found to be inadequate, the veteran may be 
awarded a rating higher than that encompassed by the 
schedular criteria, as shown by evidence showing that the 
disability at issue causes marked interference with 
employment, or has in the past or continues to require 
frequent periods of hospitalization rendering impractical the 
use of the regular schedular standards.  Id.  The facts of 
this case do not show that the veteran's back condition 
results in any interference with his employment or that such 
requires any hospitalization.  The record reflects that the 
veteran has sought treatment for complaints of back pain.  
However, the percentage ratings under the Schedule are 
themselves representative of the average impairment in 
earning capacity resulting from diseases and injuries.  
Specifically, 38 C.F.R. § 4.1 sets out that "[g]enerally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."

What the veteran has not shown in this case is that his back 
condition, in and of itself, results in unusual disability or 
impairment that renders the criteria and/or degrees of 
disability contemplated in the Schedule impractical or 
inadequate. Accordingly, consideration of 38 C.F.R. § 
3.321(b)(1) is not warranted in this case.


ORDER

An evaluation in excess of 20 percent for degenerative disc 
disease of the lumbosacral spine with left lower extremity 
radiculopathy is denied.




		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 

